,.            Case 1:19-mj-11762-UA Document 1 Filed 12/17/19 Page 1 of 4

                  ~·A~~769.
                19M                                                            ORIGINAL
     Approved :
                  /    - _,,., ,
                      t/1 ~
                  -J-.,.,__O_B-+-R-.- F-I_D_D_E_L_M_A_N_ _ _ _ _ __ _
                  Assistant United States Attorney

     Before :     HONORABLE KEVIN NATHANIEL FOX
                  United States Mag i strate Judge
                  Southern District of New York

     - ----------- -- ---- - ----- - ---------- x


     UNITED STATES OF AMERICA                                     COMPLAINT

                  -   v. -                                        Violation of 21 U. S . C.
                                                                  § 846
     RAFAEL WALLER ,
                                                                  COUNTY OF OFFENSE :
                          Defendant .                             BRONX
      I
     - - - ------- - - - -------- - ------ - ------ x

     SOUTHERN DISTRICT OF NEW YORK , ss:

          MICHAEL J . HILL , being duly sworn , deposes and says that he
     is a Special Agent with the Department of Homeland Security ,
     Homeland Security Investigations ( " HSI") , and charges as follows :

                                          COUNT ONE
                                    (Narcotics Conspiracy)

          1.    From at least in or about November 2019 , up to and
     including in or about December 2019 , in the Southern District of
     New York and elsewhere , RAFAEL WALLER , the defendant , and others
     known and unknown ,     intentionally and knowingly did combine ,
     conspire , confederate , and agree together and with each other to
     violate the narcotics laws of the United States .

           2.    It was a part and an object of the conspiracy that RAFAEL
     WALLER , the defendant , and others known and unknown , would and did
     distribute and possess with intent to distribute controlled
     substances, in violation of Title 21 , United States Code , Section
     841 (a) (1)

           3.   The controlled substances that RAFAEL WALLER ,              the
     defendant, conspired to distribute and possess with intent to
     distribute were : (i) 400 grams and more of mixtures and substances
     containing a detectable amount of fentanyl , in violation of Title
     21 , United States Code , Section 8 41 \b) p) (f.) i ((,mi (ii) 100 QI BIDS
,-          Case 1:19-mj-11762-UA Document 1 Filed 12/17/19 Page 2 of 4



     and more of mixtures and substances conta i ning a detectable amount
     of heroin , in violation of Title 21 , Un i ted States Code , Section
     841 (b) (1) (B) .

                 (T i tle 2 1, United States Code , Section 846 . )

           Th e bases for my knowledge of the foregoing charge are ,           in
     part , as follows :

           4.    I am a Special Agent with HSI , and I have been personally
     i nvolved in the investigation of this matter .      This aff i davit is
     based upon my personal participation in the i nvestigat i on , my
     examination of reports and records , and my conversat i ons with ot h er
     law e n forcement agents and other indiv i d u a l s .    Beca us e this
     affidavit     is  being  submitted for      t he limited purpose of
     demonstrating probable cause , it does not include all t h e facts
     that I have learned d u ring the course of my investigation . Where
     the contents of documents and the act i ons , statements , and
     conversations of others are reported herein , they are reported i n
     substance and in part , except where othe r wise ind i cated .

           5.   Based on my participation in this        investigation ,
     i ncluding my review of law enforcement reports , other doc uments ,
     and video recordings , and my conversations with other law
     enforcement officers , I have learned the following , in substance
     and in part :

                   a.   Since in or about September 2019 , HSI and the New
     York City Police Department have been investigating narcotics
     trafficking that has been occurring in the vicinity of Dav i dson
     Avenue and West 190th Street in the Bro n x , New York (" Location-
     1 " ) . As part of this investigation , law enforcement off i cers have
     observed numerous hand - to - hand sales o f narcotics at or near
     Locat i on - 1 , many of which have been video-recorded by law
     enforcement .     For example :

                    i .     On or about December 4 , 2019 , an undercover
     law enforcement officer (" UC - 1 " ) purchased approximately 143 grams
     of heroin and fentanyl from a co - conspirator not named herein (" CC -
     1"). The transaction was video - recorded by law enforcement. After
     arranging for the transaction with CC - 1 by telephone , UC - 1 met ee-
     l at Location - 1 .   UC - 1 was sitting in UC -1' s vehicle , a n d CC - 1
     approached the vehicle and engaged in conversation wi th UC - 1 . ee-
     l then asked UC - 1 for the money , and UC - 1 gave CC - 1 $9 , 500 in cash .
     CC - 1 then instructed UC - 1 to wait , and CC - 1 walked away .

                   ii.  Shortly   thereafter ,   a   law   enforcement
     surveillance video camera captured CC - 1 approach the door of a
                                           2
        Case 1:19-mj-11762-UA Document 1 Filed 12/17/19 Page 3 of 4



particular apartment ("Apartment-1") in a building in the vicinity
of Location-1 .  Another individual, later identified as RAFAEL
WALLER, the defendant , as described below , approached the door to
Apartment-1 wearing a mask and entered Apartment - 1 . CC - 1 remained
in the hallway. Shortly thereafter , the door to Apartment-1 opened
from the inside, and CC-1 entered Apartment - 1 .       CC - 1 exited
Apartment-1 moments later .

            iii.      CC - 1 then returned to UC-l ' s vehicle and
handed UC -1 two clear zip-lock bags wrapped in clear plastic , which
contained a white, rock-like substance .     UC - 1 then weighed the
zip-lock bags on a scale in front of CC - 1 and then departed with
the zip-lock bags .

            iv.     I have reviewed a lab report of testing
performed on the contents of the zip-lock bags that UC - 1 purchased
from CC-1 on or about December 4 , 2019.      The contents tested
positive for heroin and fentanyl and weighed approximately 143
grams in total.

              v.     Later in the day on or about December 4, 2019,
the law enforcement surveillance camera outside Apartment - 1
captured a flower delivery being made to Apartment - 1 . The person
who opened the door from inside Apartment-1 to accept delivery was
WALLER , no longer wearing a mask.

          b.    Including the instance described above , UC - 1 has
purchased heroin and fentanyl from CC - 1 at or near Location - 1 on
at least three separate occasions between on or about November 13 ,
2019 up to and including on or about December 4 , 2019 .    On each
occasion, law enforcement officers observed CC-1 go to Apartment-
1 in a pattern that, based on their training and experience , CC - 1
was retrieving the narcotics from Apartment-1 for sale to UC-1. On
each occasion, the substances purchased by UC-1 from CC-1 tested
positive for the presence of heroin and fentanyl . The total weight
of the heroin and fentanyl purchased from CC-1 that appears to
have been retrieved from Apartment-1 is at least approximately 480
grams.

            c.   On or about December 17 , 2019, at approximately
6 : 00 a .m.,  law enforcement officers executed a       judicially
authorized search warrant for Apartment-1 . WALLER was found asleep
in Apartment-1 .   In the course of the search of Apartment-1 , law
enforcement officers recovered , among other things, a small
plastic bag from the       kitchen of Apartment-1 that weighed
approximately 35 grams and field-tested positive for the presence
Df r~~!~~yl. Law enforcement otticers also recovered, among other
                                    3
       Case 1:19-mj-11762-UA Document 1 Filed 12/17/19 Page 4 of 4



things , two small plastic bags in the toilet containing what the
officers believe , based on their training and experience , to be
narcotics.   Based on their training and experience , the officers
believe that WALLER was attempting to destroy the narcotics as law
enforcement officers entered Apartment - 1 by flushing the drugs
down the toilet.

            d. WALLER was then placed under arrest . In the course
of agents securing Apartment - 1 after the search was completed ,
WALLER stated, in substance and in part , that he resided alone in
Apartment - 1.

     WHEREFORE , I respectfully request that RAFAEL WALLER ,         the
defendant , be imprisoned orb iled ,   the case may be .
                                               \




                           Special Agent
                           Department of Homeland Security ,
                           Homeland Security Investigations


Sworn to before me this
17th day of December , 2019



THE HONORABLE KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    4
